Citation Nr: 1419338	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a heart disability, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for a kidney disability, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for residuals of a stroke, claimed as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for neuropathy of the lower extremities, claimed as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran originally requested a hearing before the Board on his April 2011 substantive appeal form, but has since, in a March 2013 statement, withdrawn this request. 

The issue of entitlement to service connection for a bilateral eye disorder, also claimed due to diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.
FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange or any other herbicide, nor may it be presumed that he was exposed.

2.  The Veteran was diagnosed with diabetes mellitus, type II, decades after service and it is not etiologically related to his active service.  

3.  The Veteran's hypertension was diagnosed decades after service, and it is not etiologically related to his active service.

4.  The Veteran is not currently diagnosed with a heart disorder, and no such disorder is etiologically related to his active service.

5.  The Veteran is not currently diagnosed with a kidney disorder, and no such disorder is etiologically related to his active service.

6. The Veteran is not currently diagnosed with residuals of a stroke, and no such disorder is etiologically related to his active service.

7.  The Veteran is not currently diagnosed with neuropathy of the BUEs, and no such disorder is etiologically related to his active service.

8.  The Veteran is not currently diagnosed with neuropathy of the BLEs, and no such disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, claimed due to Agent Orange exposure have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for hypertension, also claimed secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  The criteria for entitlement to service connection for a heart disorder, also claimed secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

4.  The criteria for entitlement to service connection for a kidney disorder, also claimed secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

5.  The criteria for entitlement to service connection for residuals of a stroke, also claimed secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

6.  The criteria for entitlement to service connection for neuropathy of the BUEs, also claimed secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

7.  The criteria for entitlement to service connection for neuropathy of the BLEs, also claimed secondary to diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted as a matter of presumption.  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, hypertension, a heart disorder, calculi of the kidney, or organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran was diagnosed with diabetes mellitus, type II, and hypertension decades after service, so the presumption is not applicable here.  The medical evidence, moreover, does not confirm current diagnoses of a heart disorder, a kidney disorder, residuals of a stroke, or neuropathy of any extremity.

Some diseases have been presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309.  Under 38 C.F.R. § 3.309(e), diabetes mellitus, type II, is specifically listed as a disease associated with exposure to certain herbicide agents.  Under 38 C.F.R. § 3.307(a)(6), a veteran is presumed to have been exposed to certain herbicide agents, to include Agent Orange, if they served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. (emphasis added). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disease proximately due to or aggravated by a service-connected disability shall be service connected.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims he was exposed to Agent Orange herbicide agents during his service onboard the USS Oklahoma City and the USS Providence, which included service off the coast of Vietnam.  Due to this exposure, he contends he developed diabetes mellitus, type II, which in turn caused other complications, to include hypertension.  He further contends his doctors told him his diabetes would also eventually cause him to develop a heart disorder, a kidney disorder, a stroke/stroke residuals, and neuropathy of all extremities. 

Service treatment records are negative for any evidence of diabetes, hypertension, or any of the other claimed conditions.  In fact his October 1966 entrance examination and November 1970 separation examination are silent as to any abnormalities related to these claims.  His blood pressure readings on these examinations, moreover, are within normal limits.  

The Veteran does not contend any of these claimed conditions was diagnosed or treated in service and there is no clear contention of direct service connection. 

Diabetes Mellitus, Type II

After service, the Veteran contends he was first diagnosed with diabetes mellitus, type II, sometime in 1995, over two decades after service.  Private treatment records from 2001 indicate a "history" of diabetes and regular treatment is noted thereafter both in private and VA treatment records.

The Veteran underwent an Agent Orange protocol examination in July 2006 where the Veteran was diagnosed with diabetes mellitus, type II without evidence of complications.  The examiner noted the Veteran's contentions that he was exposed to Agent Orange in service, but never directly handled Agent Orange.

Again, the Veteran concedes he never set foot on the soil of Vietnam.  Rather, he contends he served aboard two ships that were off the shores of Vietnam for various combat missions.  He believes he was close enough to the shore line to be exposed to Agent Orange.  He also contends the possibility that the ship was transporting Agent Orange, but he never directly handled the herbicides.

The Board notes the Veteran's military records confirm the Veteran served aboard the USS Providence and the USS Oklahoma City from June 1967 to August 1969 during "combat operations during the enemy" in North and South Vietnam.  The Veteran was also awarded the Vietnam Service Medal.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In light of the description of the Veteran's duties, the Board has accepted the Veteran's description of in-service duties as credible and consistent with the circumstances of his service.

The fact remains, however, that there is no objective confirmation of in-service exposure to Agent Orange herbicides.  While records confirm the USS Providence and USS Oklahoma City was in the official waters of Vietnam during the Veteran's military service, there is no objective evidence that the ship ever docked in Vietnam, was in the inland waters of Vietnam, or that any of the crew set foot on Vietnam soil.  

Indeed, the Veteran does not claim he ever set foot on the soil of Vietnam.  As such, the Veteran is not presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6).

The Veteran claims he was in the official waters of Vietnam during combat operations and was close enough to the shore to be exposed to Agent Orange.  Despite extensive research, the RO was also unable to confirm actual exposure to Agent Orange during his military service.  The Veteran's military records confirm he was stationed on the USS Oklahoma City and USS Providence as well as details of the Veteran's duties on board.  The records do not indicate he ever set foot on Vietnam soil.  

The Board concludes the Veteran was not exposed to Agent Orange during his military service and, thus, the statutory presumption is inapplicable here. 

Where a presumption is found inapplicable, however, a claimant is not precluded from establishing service connection for disability due to proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, the Board finds no medical evidence associating the Veteran's diabetes mellitus, type II, to any incident of service.  The Veteran was not treated for complaints or symptoms of diabetes in-service and he was not diagnosed with diabetes until over two decades after service.  In fact, the Veteran does not claim any direct link between his diabetes mellitus, type II, and his military service.  Rather, he indicates he has no familial history of diabetes and, therefore, Agent Orange exposure is the only possible nexus.  As explained above, however, in-service Agent Orange exposure cannot be presumed here and has not otherwise been confirmed.

In short, the evidence of record shows the Veteran did not serve in the country of Vietnam and, therefore, was not presumptively exposed to Agent Orange herbicide agents.  The evidence also does not confirm actual exposure to Agent Orange herbicide agents.  Diabetes mellitus, type II, was not developed until over two decades after service and no medical professional has ever linked his diabetes to any incident of service.  Indeed, the Veteran does not claim any direct link between his diabetes and service.  Rather, his claim is entirely premised on the possibility of in-service exposure to Agent Orange herbicides.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension, Kidney Disorder, Residuals of a Stroke, Neuropathy of the BUEs, and Neuropathy of the BLEs

The evidence does not show, and the Veteran does not contend, that service connection is warranted for his hypertension, claimed kidney disorder, residuals of a stroke, and neuropathy of the BUEs and BLEs on a direct or presumptive basis.  

Service treatment records are silent as to these conditions.  In fact, the Veteran's October 1966 entrance examination and November 1970 separation examination reflect blood pressure readings within normal limits and no abnormality found with respect to the other claimed conditions.  Post-service treatment records do not indicate a diagnosis of hypertension until decades later.  Indeed, aside from hypertension (which private treatment records reflect a diagnosis in 2006), the post-service medical records do not contain any evidence of a kidney disorder, residuals of a stroke, or neuropathy at all.  Medical records associated with his diabetes indicate the Veteran's diabetes is well-controlled with no complications.

The Veteran himself, in a September 2006 statement, concedes he does not currently receive any treatment for a kidney disorder, a stroke or stroke residuals, or neuropathy, but rather was told "these diseases/conditions could/would develop in later stages of the diabetes type 2 and high blood pressure conditions."  

With respect to these remaining claims, the Veteran solely basis his theory of entitlement to service connection on the "possibility" of developing complications of diabetes in the future.  In other words, the Veteran attributes his hypertension and any other possible medical complication to his diabetes mellitus, type II.

Under 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Here, however, the Board has denied the Veteran's claim seeking service connection for diabetes mellitus, type II, and, therefore, the Veteran's claims for service connection for hypertension, a kidney disorder, residuals of a stroke, and neuropathy of the BUEs and BLEs must be denied as a matter of law.  

The Board also considered whether entitlement to service connection for any of these claimed conditions is due on a "direct" basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding when a presumption is found inapplicable, a claimant is not precluded from establishing service connection for disability due to proof of direct causation).

As indicated above, however, the Veteran is not currently diagnosed with a kidney disorder, residuals of a stroke, or neuropathy of the BUEs or BLEs.  Service connection first and foremost requires evidence of a current diagnosis.  See Shedden, 381 F.3d 1163.  Without such evidence, these claims must be denied.

With regard to hypertension, as explained above, the Veteran's hypertension was not diagnosed until decades after service and no medical professional has associated the diagnosis with any incident of his military service.  His service treatment records do not indicate any complaints, treatment or diagnoses of hypertension and, in fact, all examinations reflect blood pressure readings within normal limits.  The Veteran himself does not claim he was diagnosed with or treated for hypertension in service or for decades thereafter.  For these reasons, entitlement to service connection for hypertension, even considered on a direct basis, must be denied.

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice pre-adjudication letters sent September 2006 and February 2009.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes the Veteran referenced eye examinations with his private ophthalmologist in the context of VA treatment in November 2010.  These records are not in the claims folder currently, but are unrelated to the claims being decided herein.  The eye disorder claim is addressed in the remand portion of this opinion.  The Veteran has at no time referenced outstanding records relevant to the claims herein decided that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, injury or disease and (4) insufficient evidence to decide the case.

The Veteran was not afforded VA examinations in connection with these claims, but the Board concludes examinations would serve no useful purpose here.  As will be discussed below, the Veteran's claims rest primarily on his contention that he was exposed to Agent Orange herbicides during his military service and, therefore, he is presumptively entitled to service connection for diabetes mellitus, type II.  The remainder of the claims are attributed to his diabetes mellitus, type II.  The evidence of record does not support a finding of in-service Agent Orange exposure or any other in-service incident "which would support incurrence or aggravation."  In fact, the Board finds noteworthy, that the Veteran does not have current diagnoses for a heart disorder, a kidney disorder, residuals of a stroke, or neuropathy of the BUEs or BLEs.  Additionally, as explained below, the Board has determined that service connection for diabetes mellitus, type II is not warranted.  Therefore, with regard to the remaining claims premised on a secondary theory, these claims must fail as a matter of law.  

With regard to all the claims on appeal here, the Board finds many McLendon elements missing.  With regard to diabetes mellitus, type II, and hypertension, while the medical evidence confirms medical diagnoses, the evidence does not support any in-service incident "which would support incurrence or aggravation."  With regard to the claimed heart disorder, kidney disorder, residuals of a stroke, and neuropathy of all four extremities, the medical evidence does not even support current diagnoses (in addition to any in-service incident "which would support incurrence or aggravation").  For these reasons, VA examination(s) specifically to address these claims are not needed here.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed due to Agent Orange exposure, is denied.

Entitlement to service connection for hypertension, also claimed secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for a heart disorder, also claimed secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for a kidney disorder, also claimed secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for residuals of a stroke, also claimed secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for neuropathy of the bilateral upper extremities (BUEs), also claimed due to diabetes mellitus, type II, is denied.

Entitlement to service connection for neuropathy of the bilateral lower extremities (BLEs), also claimed due to diabetes mellitus, type II, is denied.

REMAND

With respect to his bilateral eye disorder claim, the Veteran mainly contends he has eye-related problems, to include diabetic retinopathy, as a result of his diabetes mellitus, type II.  In light of the opinion above denying entitlement to service connection for diabetes mellitus, type II, the secondary aspect of the Veteran's claim lacks legal merit.  See 38 C.F.R. § 3.310.

However, where one theory of entitlement is found inapplicable, a claimant is not precluded from establishing service connection for disability due to proof of direct causation.  See, e.g., Combee, 34 F.3d at 1042.

Here, the Veteran's service treatment records confirm in-service treatment for refractive error, hyperopia, astigmatism, and amblyopia.  At that time, specifically October 1970, a new prescription for his corrective lenses was not found warranted although his vision slightly worsened on the right eye compared to his entrance examination.  On entrance, the October 1966 examination found the Veteran's right eye to be 20/20 uncorrected whereas the left eye was 20/40 uncorrected.  On separation in November 1970, in contrast, the Veteran's right eye had worsened to 20/25 uncorrected.  

Congenital or developmental defects, such as refractive errors, are not injuries or diseases for VA compensation purposes.  38 C.F.R. §§ 3.303(c).  VA's General Counsel has held that service connection may be granted, however, for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

After service, the Veteran indicates he has regular, annual eye exams.  The claims folder, in contrast, has no medical evidence prior to 2001.  Private and VA treatment records indicate various diagnoses, to include bilateral hyperopia, refractive error, astigmatism, presbyopia, and diabetic retinopathy.  During a VA outpatient treatment visit in November 2010, the Veteran indicated he was recently diagnosed with retinal edema/retinopathy by his private ophthalmologist.  He indicated at that time, his last private eye examination was in October 2010.  It is noteworthy that prior to this time, the Veteran had tested negative for retinopathy.

The claims folder does not contain any private treatment records beyond 2006.  The VA must make efforts to obtain records from the Veteran's private ophthalmologist to ensure the file is complete.  The VA must also take this opportunity to obtain VA outpatient treatment records from December 2011 to the present.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's service treatment records confirm in-service treatment for eye-related conditions.  Post-service records indicate post-service treatment for various eye-related conditions, to include hyperopia, astigmatism, and retinopathy.  The Veteran has never been afforded a VA examination to ascertain whether his current diagnoses could be related to in-service treatment.   Corrective action is necessary. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining an authorization from the Veteran, attempt to obtain and associate with the record all of his treatment records from his private ophthalmologist.  All actions to obtain the requested records should be documented fully in the claims file; obtain and associate with the record all of the Veteran's post-December 2011 treatment records from the VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2. Then, arrange for the Veteran to be scheduled for a VA examination by an ophthalmologist.  

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the ophthalmologist.

The examiner is informed of the Veteran's in-service eye treatment for refractive error, hyperopia, astigmatism, and amblyopia; post-service treatment for hyperopia, astigmatism, presbyopia, and diabetic retinopathy; and the Veteran's lay statements describing annual eye exams through the years.  The examiner, for purposes of this examination, is to assume the Veteran's description of symptoms in-service and through the years is credible.

After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:

a. What are the diagnoses for all of the Veteran's post-service eye disorders? 

b. As to each eye diagnosis, is it at least as likely as not (50 percent probability or more) it is a congenital or developmental defects or diseases; 

* if congenital defect, is it "at least as likely as not" (50 percent probability or higher) that the defect was subject to any superimposed disease or injury (in light of in-service treatment) during service and whether such caused resultant disability;
* if congenital disease, is it "at least as likely as not" (50 percent probability or higher) that the disease increased in severity beyond the natural progression of the disease due to any incident of service.

c.   As to eye disorder found that is not a congenital or developmental disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his military service in light of in-service treatment?

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be provided. 

3. Undertake any other indicated development.

4. Then, readjudicate the claim.  If any benefit sought is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


